DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10-11, 13, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, 10, 12-13 and 15 of U.S. Patent No. 10,670,397 (herein after ’397). 
Regarding claim 1, claim 1 of ‘397 a distance measuring device comprising (“distance measuring device comprising”): a light receiver configured to detect light reflected by an object and to output an electrical signal based on the detected light (“a light receiver configured to detect light reflected by an object and to output an electrical signal based on the detected light; a peak detector configured to detect a peak from the electrical signal”); a peak detector configured to detect a peak from the electrical signal (“a peak detector configured to detect a peak from the electrical signal”); a saturation detector configured to compare the electrical signal with a reference value and thereby 
Regarding claim 8, claim 13 of ‘397 discloses wherein the peak detector detects the peak by using a constant fraction discriminator (CFD) method (“wherein the peak detector detects the peak by using a constant fraction discriminator (CFD) method”).
Regarding claim 11, claim 12 of ‘397 a distance measuring device comprising: (“a light source configured to irradiate light onto an object”); claim 1 of ‘397 discloses a light receiver configured to detect light reflected by the object and to output an electrical signal based on the detected light (“a light receiver configured to detect light reflected by an object and to output an electrical signal based on the detected light”); claim 1 of ‘397 discloses a peak detector configured to detect a peak from the electrical signal (“a peak detector configured to detect a peak from the electrical signal”); claim 1 of ‘397 
Regarding claim 10, claim 15 of ‘397 discloses a method of calculating a distance (“A method of calculating a distance”), the method comprising: detecting light reflected by an object (“detecting light reflected by an object”); outputting an electrical signal based on the detected light reflected (“outputting an electrical signal based on the detected light reflected”); comparing the electrical signal with a reference value (“comparing the electrical signal with a reference value”), detecting whether the electrical signal is saturated or not saturated based on the comparing (“detecting 
Regarding claim 18, claim 13 of ‘397 discloses wherein the peak detector detects the peak by using a constant fraction discriminator (CFD) method (“wherein the peak detector detects the peak by using a constant fraction discriminator (CFD) method”).
4.	Claims 2-7, 9, 11-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Allowable Subject Matter
5.	Claim 20 is allowed.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the prior art fails to disclose or make obvious a method of calculating a distance comprising, in addition to the other recited steps of the claim, “irradiating light onto an object by a driving signal of a light source in response to a saturation result that the electrical signal is saturated” and “comprise reducing the magnitude of the electrical signal by controlling the driving signal of the light source.”

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wetteborn (U.S. Patent No. 5,949,530) discloses a laser range finding apparatus.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KEVIN WYATT/           Examiner, Art Unit 2878




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878